Exhibit 10.75

 

PERRY ELLIS INTERNATIONAL, INC.

INCENTIVE STOCK OPTION AGREEMENT

FOR

 

Agreement

 

1. Grant of Option. Perry Ellis International, Inc. (the “Company”) hereby
grants, as of     /    /    (“Date of Grant”), to                      (the
“Optionee”) an option (the “Option”) to purchase up to              shares of
the Company’s Common Stock, $0.01 par value per share (the “Shares”), at an
exercise price per share equal to $            . The Option shall be subject to
the terms and conditions set forth herein. The Option was issued pursuant to the
Company’s 2005 Long-Term Incentive Compensation Plan (the “Plan”), which is
incorporated herein for all purposes. The Option is an Incentive Stock Option,
and not a Non-Qualified Stock Option. The Optionee hereby acknowledges receipt
of a copy of the Plan and agrees to be bound by all of the terms and conditions
hereof and thereof and all applicable laws and regulations.

 

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

 

3. Exercise Schedule. Except as otherwise provided in Sections 6 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to the number of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
following table indicates each date (the “Vesting Date”) upon which the Optionee
shall be entitled to exercise the Option with respect to the Shares granted as
indicated beside the date, provided that the Continuous Service of the Optionee
continues through and on the applicable Vesting Date:

 

Number of Shares

--------------------------------------------------------------------------------

 

Vesting Date

--------------------------------------------------------------------------------

                        

      /    /    

                        

      /    /    

                        

      /    /    

                        

      /    /    

 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service with the Company and its
Related Entities, any unvested portion of the Option shall terminate and be null
and void.

 

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company. The written notice shall be accompanied by payment of the Exercise
Price. This Option shall be deemed to be exercised after both (a) receipt by the
Company of such written notice accompanied by the Exercise Price and (b)
arrangements that are satisfactory to the Committee in its sole discretion have
been made for Optionee’s payment to the Company of the amount, if any, that is
necessary to be withheld in accordance with applicable Federal or state
withholding requirements. No Shares shall be issued pursuant to the Option
unless and until such issuance and such exercise shall comply with all relevant
provisions of applicable law, including the requirements of any stock exchange
upon which the Shares then may be traded.



--------------------------------------------------------------------------------

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; or (c) with Shares that have been held by the Optionee for at least 6
months (or such other Shares as the Company determines will not cause the
Company to recognize for financial accounting purposes a charge for compensation
expense), or (d) such other consideration or in such other manner as may be
determined by the Committee in its absolute discretion.

 

6. Termination of Option. Any unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

 

(a) unless the Committee otherwise determines in writing in its sole discretion,
three months after the date on which the Optionee’s Continuous Service with the
Company and its Related Entities is terminated for any reason other than by
reason of (i) termination of the Optionee’s Continuous Service by the Company or
a Related Entity for Cause, (ii) a Disability of the Optionee as determined by a
medical doctor satisfactory to the Committee, or (iii) the Optionee’s death;

 

(b) immediately upon the termination of the Optionee’s Continuous Service with
the Company and its Related Entities for Cause;

 

(c) twelve months after the date on which the Optionee’s Continuous Service with
the Company and its Related Entities is terminated by reason of a Disability as
determined by a medical doctor satisfactory to the Committee;

 

(d) twelve months after the date of termination of the Optionee’s Continuous
Service with the Company and its Related Entities by reason of the death of the
Optionee (or, if later, three months after the date on which the Optionee shall
die if such death shall occur during the one year period specified in paragraph
(c) of this Section 6); or

 

(e) the tenth anniversary of the date as of which the Option is granted.

 

7. Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

 

8. No Rights of Shareholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a shareholder of the Company with respect to any shares of Stock
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date of exercise of the Option.

 

9. No Acceleration of Exercisability of Option. This Option shall not become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, and during the Optionee’s Continuous
Service, there is a “Change in Control”, as defined in Section 9(b) of the Plan.

 

10. No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

 

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Florida.

 

12. Incentive Stock Option Treatment. The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code. If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option. If and to the extent that the number of
Options granted pursuant to this Agreement exceeds the limitations contained in
Section 422 of the Code on the value of Shares with respect to which this Option
may qualify as an Incentive Stock Option, this Option shall be a Non-Qualified
Stock Option.

 

13. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts



--------------------------------------------------------------------------------

the Option subject to all of the terms and provisions of the Plan and this
Agreement. The undersigned Optionee hereby accepts as binding, conclusive and
final all decisions or interpretations of the Committee upon any questions
arising under the Plan and this Agreement, unless shown to have been made in an
arbitrary and capricious manner.

 

14. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at Perry Ellis International,
Inc., 3000 N.W. 107 Avenue, Miami, FL 33172, or if the Company should move its
principal office, to such principal office, and, in the case of the Optionee, to
the Optionee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
    /    /    

 

COMPANY: PERRY ELLIS INTERNATIONAL, INC. By:  

 

--------------------------------------------------------------------------------

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

Dated:                             

  OPTIONEE:     By:  

 

--------------------------------------------------------------------------------